DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 9/7/2021 has been fully considered. Claims 1-12 are withdrawn and claims 1-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbecker (US 2016/0009939) in view of Yamawaki et al (JP 2005 et al (US 6,548,572). A machine translation is being used as the English translation for Yamawaki et al (JP 2005 et al (US 6,548,572).

Regarding claims 13, Weisbecker discloses a printed substrate (paragraph [0019]) comprising a printing ink printed on a substrate to form a printed image (paragraph [0086]), a barrier coating printed over the printed image and cured by actinic radiation after printing (paragraph [0086]), wherein the substrate is a paper substrate (paragraph [0087]) and wherein the barrier coating comprises a hydrophobic wax such as paraffin wax (paragraph [0070]).
The printed substrate reads on the claimed article. The paper substrate reads on the claimed substrate comprising a substrate surface. The printed image reads on the claimed one or more sections of the substrate surface being treated by applying a layer comprising one or more of an ink or at least one ink component. The barrier coating comprising a hydrophobic wax and printed over the printed image reads on the claimed wax layer positioned on at least one of the one or more treated sections of the substrate surface. 

Weisbecker does not appear explicitly disclose the printed substrate comprising a third surface energy greater than a second surface energy such that treating the one or more sections of the substrate surface increases adhesion of the wax layer to the one or more treated sections of the substrate surface.

However, Yamawaki discloses a water-based ink comprising a styrene acrylic acid copolymer resin (pg. 3 of translation) and an extender pigment comprising clay (pg. 5 of translation).

It would have been obvious to one of ordinary skill in the art having the teachings of Weisbecker and Yamawaki before him or her, to modify the printed substrate of Weisbecker to include the ink of Yamawaki for the ink of Weisbecker because having the required ink would provide the desired colored appearance for the image.

Given that the structure of the printed substrate of Weisbecker and Yamawaki is the same as the structure of the article as claimed in claim 13, it is clear that the paper substrate surface would intrinsically have a first surface free energy prior to treatment, that the barrier coating would have a second surface free energy, that the printed image would have a third surface free energy that is greater than the second surface free energy such that the printing of the image increases adhesion of the barrier coating to the printed image as the substrate of Weisbecker is a cellulose-based substrate which is one of Applicant’s preferred materials for the substrate and the ink of Yamawaki comprises a styrene-acrylated resin and clay which are Applicant’s preferred materials for the binder and the pigment of the claimed ink.

Regarding claim 14, Weisbecker discloses a printed substrate (paragraph [0019]) comprising the substrate being a paper substrate (paragraph [0087]).
The paper substrate reads on the claimed substrate being a cellulose-based substrate.

Regarding claim 15, Weisbecker does not appear to explicitly disclose the printed substrate comprising the one or more ink components comprising an extender and a resin.

However, Yamawaki discloses a water-based ink comprising a styrene acrylic acid copolymer resin (pg. 3 of translation) and an extender pigment comprising clay (pg. 5 of translation).

Regarding claim 16, given that the structure of the printed substrate of Weisbecker and Yamawaki is the same as the structure of the article as claimed in claim 13, it is clear that the printed substrate would intrinsically have a first surface free energy comprising a first total surface free energy that is a sum of a first polar component and a first dispersive component, wherein a first percent polarity is a percentage of the first total surface free energy comprising the first polar component; the second surface free energy comprising a second total surface free energy that is a sum of a second polar component and a second dispersive component, wherein a second percent polarity is a percentage of the second total surface free energy comprising the second polar component; and 37IPK-121610-USthe third surface free energy comprising a third total surface free energy that is a sum of a third polar component and a third dispersive component, wherein a third percent polarity is a percentage of the third total surface free energy comprising the third polar component, wherein the second percent polarity is between the first percent polarity and the third percent polarity as the substrate of Weisbecker is a cellulose-based substrate which is one of Applicant’s preferred materials for the substrate and the ink of Yamawaki comprises a styrene-acrylated resin and clay which are Applicant’s preferred materials for the binder and the pigment of the claimed ink.

Regarding claim 17, Weisbecker discloses the printed substrate (paragraph [0019]) comprising a printing ink printed on a substrate to form a printed image (paragraph [0086]), a barrier coating printed over the printed image and cured by actinic radiation after printing (paragraph [0086]), wherein the substrate is a paper substrate (paragraph [0087]), wherein the barrier coating comprises a hydrophobic wax such as paraffin wax (paragraph [0070]).
The paper substrate also reads on the claimed substrate comprising a cellulose-based substrate with an inner surface and an outer surface and one or more overlap areas defined by a first portion of one of the inner surface or outer surface that overlaps with a second portion of the other of the inner surface or the outer surface wherein the one or more sections comprises at least one of the first or the second portion of the overlap areas. The printed image would read on the claimed overlap area.

Regarding claim 18, Weisbecker discloses the printed substrate (paragraph [0019]) comprising a printing ink printed on a substrate to form a printed image (paragraph [0086]).
The printed image would read on the claimed layer comprising one or more ink components positioned on substantially an entirety of the at least one of the first or the second portion of the one or more overlap areas.

Regarding claim 21, Weisbecker discloses the printed substrate (paragraph [0019]) comprising the barrier coating comprises a hydrophobic wax such as paraffin wax (paragraph [0070]).
The barrier coating reads on the claimed wax layer positioned on substantially an entirety of at least one of the outer surface.

Regarding claim 22, given that the structure of the printed substrate of Weisbecker and Yamawaki is the same as the structure of the article as claimed in claim 13, it is clear that the second surface free energy is substantially similar to or less than the first surface free energy as the substrate of Weisbecker is a cellulose-based substrate which is one of Applicant’s preferred materials for the substrate and the ink of Yamawaki comprises a styrene-acrylated resin and clay which are Applicant’s preferred materials for the binder and the pigment of the claimed ink.

Regarding claim 23, Weisbecker discloses the printed substrate (paragraph [0019]) comprising the barrier coating comprises a hydrophobic wax such as paraffin wax (paragraph [0070]).
The barrier coating comprising a hydrophobic wax such as paraffin wax reads on the claimed wax layer comprising paraffin wax.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weisbecker (US 2016/0009939) in view of Noda et al (US 2007/0082981).

Weisbecker is relied upon as described above.

Regarding claim 19, Weisbecker does not appear to explicitly disclose the printed substrate comprising an adhesive layer positioned on one of the first portion and the second portion of the at least one of the one or more overlap areas and located on the top of the wax layer.

However, Noda discloses an article comprising an adhesive joining two other materials and acquiring the necessary strength to resist shearing forces (paragraph [0082]).
Placement of the adhesive of Noda on the barrier coating of Weisbecker would read on the claimed adhesive layer positioned on one of the first portion and the second portion of the at least one of the one or more overlap areas and located on the top of the wax layer.

It would have been obvious to one of ordinary skill in the art having the teachings of Weisbecker and Noda before him or her, to modify the printed substrate of Weisbecker to include the adhesive layer of Noda on top of the barrier coating of Weisbecker because having the required adhesive provides a joint with necessary strength to resist shearing forces (paragraph [0082] of Noda).

Regarding claim 20, Weisbecker does not appear to explicitly disclose the printed substrate comprising one or more joints formed by the one of the first or the second portion of at least one overlap area comprising the adhesive layer that overlaps and adheres to the other of the first or the second portion of the at least one overlap area and wherein a bond strength of the joint is greater than 2.5 pounds per of force per inch.

However, Noda discloses an article comprising an adhesive joining two other materials and acquiring the necessary strength to resist shearing forces (paragraph [0082]).
Placement of the adhesive of Noda on the barrier coating of Weisbecker would read on the claimed one or more joints formed by the one of the first or the second portion of at least one overlap area comprising the adhesive layer that overlaps and adheres to the other of the first or the second portion of the at least one overlap area.
Noda does not appear to disclose the bond strength of the joint being greater than 2.5 pounds of force per inch.
However, it would have been obvious to one of ordinary skill in the art to adjust the bond strength to a value of greater than 2.5 pounds of force per inch, because doing so would provide the necessary strength to resist shearing forces (paragraph [0082)).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Weisbecker (US 2016/0009939) in view of Yamawaki et al (JP 2005 et al (US 6,548,572) in further view of Jackson et al (US 2009/0320708). A machine translation is being used as the English translation for Yamawaki et al (JP 2005 et al (US 6,548,572).

Weisbecker and Yamawaki relied upon as described above.

Regarding claim 24, Weisbecker and Yamawaki do not appear to explicitly disclose the printed substrate comprising mechanical abrading of one or more sections of the substrate surface.

However, Jackson discloses a coated substrate comprising a paper substrate being abraded (paragraphs [0066]-[0067]).

It would have been obvious to one of ordinary skill in the art having the teachings of Weisbecker, Yamawaki and Jackson before him or her, to modify the printed substrate of Weisbecker to include the abrading of Jackson for the paper substrate of Weisbecker because having the required substrate that has been treated provides enhanced print density (Abstract of Jackson).

Response to Arguments
Applicant’s arguments, see page 7, filed 3/24/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see page 7, filed 3/24/2022, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn. 

Applicant’s arguments, see pages 8-9, filed 3/24/2022, with respect to the rejection(s) of claim(s) 13-14, 16-18 and 21-23 under 102(a)(1) over Weisbecker have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 over Weisbecker in view of Yamawaki for claims 13-14, 16-18 and 21-23.

Applicants argue that Weisbecker contains no disclosure regarding the surface energies and does not indicate the claimed relationship between the second and third surface energies.

The Examiner agrees and notes that the claimed surface energies would not be met by Weisbecker alone and therefore the previous 102 rejection has been withdrawn.
However, a new ground of rejection is made under 103 over Weisbecker in view of Yamawaki for claims 13-14, 16-18 and 21-23.

Applicants argue that Weisbecker contains no disclosure regarding the surface energies and does not contain disclosure regarding a percent polarity of a total free surface energy.

The Examiner agrees and notes that the claimed surface energies would not be met by Weisbecker alone and therefore the previous 102 rejection has been withdrawn.
However, a new ground of rejection is made under 103 over Weisbecker in view of Yamawaki for claims 13-14, 16-18 and 21-23.

Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.

Applicants argue that there is no disclosure in Weisbecker of the one or more treated sections treated by ink comprising one or both overlap areas and the ink positioned on substantially an entirety of the first or second portion of the overlap areas.

The Examiner disagrees and notes that printing of ink onto the paper substrate reads on the claimed one or more treated sections treated by ink comprising one or both overlap areas. Substantially an entirety is not the same as the entire surface and therefore one would consider the printing of ink to be substantially an entirety of the surface. The areas where the ink is printed would be considered to be overlap areas.

Applicants argue that Noda and Jackson fail to remedy the deficiencies of Weisbecker.

The Examiner disagrees and notes that Noda and Jackson are teaching references used to an adhesive layer (Noda) and abrading (Jackson).

However, note that while Noda and Jackson do not disclose all the features of the present claimed invention, Noda and Jackson are as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely an adhesive layer (Noda) and abrading (Jackson), and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that modification of Weisbecker with Noda is insufficient to teach or suggest claim 19.

The Examiner disagrees and notes that placement of the adhesive of Noda on the barrier coating of Weisbecker would read on the claimed adhesive layer positioned on one of the first portion and the second portion of the at least one of the one or more overlap areas and located on the top of the wax layer.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785